Citation Nr: 1533666	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-38 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for spina bifida (claimed as back pain).

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March to August 1989 and from November 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of history, the Veteran initially claimed entitlement to service connection for the issues listed above in January 2004.  In a March 2005 rating decision, the RO denied the claim and in February 2006, the Veteran filed a Notice of Disagreement.  Following the issuance of an October 2007 Statement of the Case (SOC), the Veteran perfected his appeal in letter dated November 39, 2007.  However, it appears this correspondence was not noted by the RO.  In a 
December 9, 2009 letter, the RO informed the Veteran that a VA Form 9 was not of record but that based on a mail receipt date-stamped December 3, 2007 by the Montgomery RO, which the Veteran's representative indicated was proof of delivery of a timely Form 9, the RO reactivated the Veteran's case to allow him a period of 60 days in which to resubmit a Form 9.  

In a reply correspondence received February 9, 2010, the Veteran's representative again submitted a copy of the original Form 9, dated November 2007.  The RO did not respond, and did not transfer the Veteran's appeal to the Board.

In January 2012, the Veteran submitted a letter requesting to reopen his claim for entitlement to service connection for his back and for headaches.  He referenced the earlier claim and stated his lawyer was supposed to have filed a Form 9 for him.  In July 2012, the RO issued a rating decision denying the issues for lack of new and material evidence, and in April 2013 the Veteran filed a Notice of Disagreement.  The RO did not respond or issue a SOC.

In January 2015, the Veteran filed a petition for extraordinary relief with the U.S. Court of Appeals for Veterans Claims (Court) requesting the Court compel the Montgomery, Alabama RO to issue (1) a SOC as to the April 2013 Notice of Disagreement, (2) a corrected rating decision granting the Veteran's claims (those included in the present appeal, as well as others), and (3) require the Board to issue a decision as to his November 2007 substantive appeal.  In a March 2015 reply brief, the Secretary argued that the RO had taken corrective action by accepting the Veteran's December 2007 substantive appeal as timely, and issuing a February 2015 deferred rating decision deeming the April 2013 Notice of Disagreement duplicative and recharacterizing the issues as entitlement to service connection rather than a claim to reopen previously denied claims.  The reply also stated the Veteran would be scheduled for a VA examination for spina bifida, after which point the issues of spina bifida and migraine headaches would be readjudicated.  In May 2015, the Veteran filed a reply brief noting he was never provided with an examination regarding his headaches.  In an April 2015 Order, the Court ordered the Secretary to address whether an examination for headaches was necessary or had been requested, and if not, explain why the RO would wait to issue a decision on the headache claim until the spina bifida examination was completed.  An April 2015 reply brief from the Secretary reported that the Veteran was provided a VA examination for his spina bifida, and a March 2015 Supplemental SOC (SSOC) denied both entitlement to service connection for spina bifida and migraine headaches.  As the claims were processed as of the March 2015 SSOC, the Court found the Veteran had not demonstrated a clear and undisputable right to the writ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for spina bifida and migraine headaches.  The Board must remand the claims to obtain outstanding VA medical records.

In a letter received July 2015, the Veteran's representative requested that additional VA treatment records be obtained from the VA Medical Center (VAMC) in Tuscaloosa, Alabama.  Specifically, the letter noted that treatment records previously provided included forms signed by the Veteran and entitled "Policy" and "Statement of Understanding", which were dated April 14, 1994, August 26, 1994, July 5, 1995, October 29, 1996, April 15, 1998, and August 18, 1999.  The representative noted, however, that the RO's June 2015 response to the Privacy Act, in which the Veteran's entire claims file from April 2005 to present was provided, did not include records corresponding with these dates.

The Board notes the complete treatment records from the dates listed above are not included in the Veteran's claims file.  Though there is a Tuscaloosa VAMC record dated August 18, 1999 contained within the claims file (submitted by the Veteran on March 16, 2015), the remaining records are not contained within the claims file.  The AMC should obtain these records and associate the records with the claims file.  The Veteran's representative should be provided with a copy of any newly obtained records responsive to his request.  Moreover, the VA examination dated March 19, 2015, conducted at the VAMC Tuscaloosa is also missing from the claims file.  The AMC should obtain this examination record and associate it with the claims file.

In a letter dated July 2015, the Veteran's representative noted that the March 2015 Response brief filed by the Secretary stated that the RO had requested a VA examination for spina bifida and migraine headaches.  The letter noted that the Veteran was scheduled for a VA examination for spina bifida but not migraine headaches, and asked that the Veteran be scheduled for such an examination.  However, as explained above, this issue was raised before the Court via the Veteran's May 2015 Reply Brief.  The RO never requested an examination for the Veteran's migraine headaches, and justified this decision in the March 2015 SSOC, which found that there was no evidence of migraine headaches having been incurred in or aggravated by military service, nor any evidence of migraine headaches having manifested to a compensable degree within the 1 year presumptive period following service.  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Presently, the evidence of record does not establish an in-service event, injury or disease relating to headaches.  Therefore, unless newly obtained evidence establishes such an event, illness or injury, an examination will not be required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA treatment for the Veteran's back and headaches not currently in the claims folder, to include copies of all records from the Tuscaloosa, Alabama dated January 1994 to December 1999.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Once the above development is completed, provide a copy of any newly obtained evidence to the Veteran's representative.  See July 8, 2015 letter.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




